Exhibit 10.1

 
ESCROW AGREEMENT
 
ESCROW AGREEMENT (“Agreement”) dated December 3, 2013 by and among Kitara Media
Corp., a Delaware corporation (“Kitara”), Reitler Kailas & Rosenblatt LLC,
acting as the representative (the “Representative”) of the former stockholders
(the “HG Stockholders”) of Health Guru Media, Inc. (“Health Guru”), and
Continental Stock Transfer & Trust Company, as escrow agent (the “Escrow
Agent”).  Capitalized terms used herein that are not otherwise defined herein
shall have the meanings ascribed to them in the Merger Agreement (as defined
below).
 
Kitara, Kitara Media Sub, Inc. (“Merger Sub Inc.”), Health Guru and certain of
the HG Stockholders are parties to the Merger Agreement and Plan of
Reorganization, dated as of December 3, 2013 (the “Merger Agreement”), pursuant
to which Merger Sub Inc. has merged with and into Health Guru with Health Guru
surviving the merger and becoming a wholly-owned subsidiary of Kitara.  Pursuant
to the Merger Agreement, Kitara is to be indemnified in certain respects by the
HG Stockholders and the HG Stockholders are to be indemnified in certain
respects by Kitara.  The parties desire to establish an escrow fund as
collateral security for the foregoing indemnification obligations.  The
Representative has been designated pursuant to the Merger Agreement to represent
the HG Stockholders and each Permitted Transferee (as hereinafter defined) of
the HG Stockholders (the HG Stockholders and all such Permitted Transferees are
hereinafter referred to collectively as the “Owners”), and to act on their
behalf for purposes of this Agreement.
 
The parties agree as follows:
 
1.            (a)            Concurrently with the execution hereof, an
aggregate of 1,800,000 shares of Kitara Common Stock issued to the HG
Stockholders and delivered to them at the Closing pursuant to the Merger
Agreement, which shall be allocated among the HG Stockholders in accordance with
the allocation set forth on Schedule 1(a) attached hereto shall be delivered to
the Escrow Agent to be held in escrow pursuant to the terms of this Agreement
and Section 1.11 of the Merger Agreement.  The shares of Kitara Common Stock
represented by the stock certificates so delivered to the Escrow Agent are
herein referred to in the aggregate as the “Escrow Fund.”  The Escrow Agent
shall maintain a separate account for each HG Stockholder, and, subsequent to
any transfer permitted pursuant to Paragraph 1(e) hereof, each Owner’s, portion
of the Escrow Fund.
 
(b)          The parties hereby appoint the Escrow Agent to act, and the Escrow
Agent hereby agrees to act as escrow agent and to hold, safeguard and disburse
the Escrow Fund solely pursuant to the terms and conditions hereof.  The Escrow
Agent shall treat the Escrow Fund as a trust fund in accordance with the terms
of this Agreement and not as the property of Kitara. The Escrow Agent’s duties
hereunder shall terminate upon its distribution of the entire Escrow Fund in
accordance with this Agreement.
 
(c)          Except as herein provided, the Owners shall retain all of their
rights as stockholders of Kitara with respect to the shares of Kitara Common
Stock constituting the Escrow Fund during the period the Escrow Fund is held by
the Escrow Agent (the “Escrow Period”), including, without limitation, the right
to vote their shares of Kitara Common Stock included in the Escrow Fund.
 
(d)          During the Escrow Period, all dividends payable in cash with
respect to the shares of Kitara Common Stock then contained in the Escrow Fund
shall be paid to the Owners, but all dividends payable in shares or other
non-cash property (“Non-Cash Dividends”) shall be delivered to the Escrow Agent
to hold in accordance with the terms hereof.  As used herein, the term “Escrow
Fund” shall be deemed to include the Non-Cash Dividends distributed thereon, if
any.
 
(e)          During the Escrow Period, no sale, transfer or other disposition
may be made of any or all of the shares of Kitara Common Stock in the Escrow
Fund except (i) to a “Permitted Transferee” (as hereinafter defined), (ii) by
virtue of the laws of descent and distribution upon death of any Owner, or (iii)
pursuant to a qualified domestic relations order; provided, however, that such
permitted transfers may be implemented only upon the respective transferee’s
written agreement to be bound by the terms and conditions of this Agreement.  As
used in this Agreement, the term “Permitted Transferee” shall include: (x)
members of an HG Stockholder’s “Immediate Family” (as hereinafter defined); (y)
an entity in which (A) an HG Stockholder and/or members of an HG Stockholder’s
Immediate Family beneficially own 100% of such entity’s voting and non-voting
equity securities, or (B) an HG Stockholder and/or a member of such HG
Stockholder’s Immediate Family is a general partner and in which such HG
Stockholder and/or members of such HG Stockholder’s Immediate Family
beneficially own 100% of all capital accounts of such entity; and (z) a
revocable trust established by an HG Stockholder during his lifetime for the
benefit of such HG Stockholder or for the exclusive benefit of all or any of
such HG Stockholder’s Immediate Family.  As used in this Agreement, the term
“Immediate Family” means, with respect to any HG Stockholder, a spouse, lineal
descendants, the spouse of any lineal descendant, and brothers and sisters (or a
trust, all of whose current beneficiaries are members of an Immediate Family of
the HG Stockholder).  In connection with and as a condition to each permitted
transfer, the Permitted Transferee shall deliver to the Escrow Agent a stock
power signature medallion guaranteed separate from the stock certificate
executed by the transferring HG Stockholder or where applicable, an order of a
court of competent jurisdiction, evidencing the transfer of shares to the
Permitted Transferee, together with five (5) stock powers signature medallion
guaranteed separate from the stock certificate executed in blank by the
Permitted Transferee with respect to the shares transferred to the Permitted
Transferee.  Upon receipt of such documents, the Escrow Agent shall deliver to
Kitara’s transfer agent the original share certificate out of which the assigned
shares are to be transferred, together with the executed stock power signature
medallion guaranteed separate from the share certificate executed by the
transferring stockholder, or a copy of the applicable court order, and shall
request that Kitara issue new certificates representing (m) the number of
shares, if any, that continue to be owned by the transferring HG Stockholder,
and (n) the number of shares owned by the Permitted Transferee as the result of
such transfer.  Health Guru, the transferring HG Stockholder and the Permitted
Transferee shall cooperate in all respects with the Escrow Agent in documenting
each such transfer and in effectuating the result intended to be accomplished
thereby.  During the Escrow Period, no Owner shall pledge or grant a security
interest in such Owner’s shares of Kitara Common Stock included in the Escrow
Fund or grant a security interest in such Owner’s rights under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.            (a)            Kitara and the HG Stockholders, acting through the
Representative, who has been appointed by the HG Stockholders to take all
necessary actions and make all decisions on behalf of the HG Stockholders with
respect to their rights to indemnification pursuant to Article VI of the Merger
Agreement, may make a claim for indemnification pursuant to the Merger Agreement
(“Indemnification Claim”) against the Escrow Fund by giving notice (a “Notice”)
to the Representative in the case of a claim made by Kitara and to Kitara in the
case of a claim made by the Representative (either party against whom a claim is
being made, the “Indemnifying Party”), with a copy to the Escrow Agent,
specifying (i) a brief description of the nature of the Indemnification Claim,
(ii) the total amount of the actual out-of-pocket Loss or the anticipated
potential Loss (including any costs or expenses which have been or may be
reasonably incurred in connection therewith), and (iii) whether such Loss may be
covered (in whole or in part) under any insurance and the estimated amount of
such Loss which may be covered under such insurance.  Kitara or the
Representative giving notice (the “Claimant”) also shall deliver to the Escrow
Agent (with a copy to the Indemnifying Party), concurrently with its delivery to
the Escrow Agent of the Notice, a certification as to the date on which the
Notice was delivered to the Indemnifying Party.
 
(b)           If the Indemnifying Party shall give a notice to the Claimant
(with a copy to the Escrow Agent) (a “Counter Notice”), within 30 days following
the date of receipt (as specified in the Claimant’s certification) by the
Indemnifying Party of a copy of the Notice, disputing (i) the amount of actual
out-of-pocket or anticipated potential Loss specified in the Notice, (ii)
whether the Indemnification Claim is indemnifiable under the Merger Agreement,
or (iii) whether such Loss is covered (in whole or in part) under any insurance
and the estimated amount of such Loss which is covered, Kitara and the
Representative shall attempt to resolve such dispute by voluntary settlement as
provided in paragraph 2(c) below. If no Counter Notice with respect to an
Indemnification Claim is received by the Escrow Agent from the Indemnifying
Party within such 30-day period, the Indemnification Claim shall be deemed to be
an Established Claim (as hereinafter defined) for purposes of this Agreement.
 
(c)           If the Indemnifying Party delivers a Counter Notice to the Escrow
Agent, the Claimant and the Indemnifying Party shall, during the period of 60
days following the delivery of such Counter Notice or such greater period of
time as the parties may agree to in writing (with a copy to the Escrow Agent),
attempt to resolve the dispute with respect to which the Counter Notice was
given.  If the Claimant and the Indemnifying Party shall reach a settlement with
respect to any such dispute, they shall jointly deliver written notice of such
settlement to the Escrow Agent specifying the terms thereof.  If the Claimant
and the Indemnifying Party shall be unable to reach a settlement with respect to
a dispute, such dispute shall be resolved by arbitration pursuant to paragraph
2(d) below.
 
(d)           If the Claimant and the Indemnifying Party cannot resolve a
dispute prior to expiration of the 60-day period referred to in paragraph 2(c)
above (or such longer period as the parties may have agreed to in writing), then
such dispute shall be submitted (and either party may submit such dispute) to a
single arbitrator for arbitration before the American Arbitration Association
(“AAA”) in accordance with its rules. The Claimant and the Indemnifying Party
shall attempt to agree upon an arbitrator; if they shall be unable to agree upon
an arbitrator within 10 days after the dispute is submitted for arbitration,
then either the Claimant or the Indemnifying Party, upon written notice to the
other, may apply for appointment of such single arbitrator by the AAA in
accordance with its rules.  Each party shall pay its own fees and expenses for
the arbitration, except that any costs and charges by the AAA and any fees of
the arbitrator for his services shall be assessed against the losing party by
the arbitrator.  The arbitrator shall render his decision within 90 days after
his appointment.  Such decision and award shall be in writing and shall be final
and conclusive on the parties, and counterpart copies thereof shall be delivered
to each of the parties.  Judgment may be obtained on the decision of the
arbitrator so rendered in any court having jurisdiction, and may be enforced in
any such court.  If the arbitrator shall fail to render his decision or award
within such 90-day period, either the Claimant or the Indemnifying Party may
apply to any New York state court sitting in New York County, New York, or any
federal court sitting in such county then having jurisdiction, by action,
proceeding or otherwise, as may be proper to determine the matter in dispute
consistently with the provisions of this Agreement.  The parties consent to the
exclusive jurisdiction of the New York state courts sitting in New York County
or any federal court having jurisdiction and sitting in such county for this
purpose. The prevailing party (or either party, in the case of a decision or
award rendered in part for each party) shall send a copy of the arbitration
decision or of any judgment of the court to the Escrow Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           As used in this Agreement, “Established Claim” means any (i)
Indemnification Claim deemed established pursuant to the last sentence of
paragraph 2(b) above, (ii) Indemnification Claim resolved in favor of a Claimant
by settlement pursuant to paragraph 2(c) above, resulting in a dollar award to
the Claimant, (iii) Indemnification Claim established by the decision of an
arbitrator pursuant to paragraph 2(d) above, resulting in a dollar award to a
Claimant, (iv) Third Party Claim that has been sustained by a final
determination (after exhaustion of any appeals) of a court of competent
jurisdiction, or (v) Third Party Claim that Kitara and the Representative have
jointly notified the Escrow Agent has been settled in accordance with the
provisions of the Merger Agreement; provided that, subject to the terms of the
Merger Agreement, notwithstanding anything herein, no Indemnification Claim by
Kitara on the one hand or the HG Stockholders on the other hand shall become an
Established Claim unless and until the aggregate amount of indemnification
Losses (as defined in the Merger Agreement) by Kitara on the one hand or the HG
Stockholders on the other hand exceeds $250,000 (the “Deductible”), in which
event only the amount of such Established Claim(s) in excess of $250,000 shall
be payable; provided, further, however, that with respect to an Indemnification
Claim made pursuant to Section 6.1(a)(iii) of the Merger Agreement (the
“Identified Indemnification Claim”), any Losses incurred as a result of such
Identified Indemnification Claim shall be doubled and then shall apply against
the Deductible.
 
(f)           (i)           Promptly after an Indemnification Claim becomes an
Established Claim, Kitara and the Representative shall jointly deliver a notice
to the Escrow Agent (a “Joint Notice”) directing the Escrow Agent to pay to the
Claimant, and the Escrow Agent promptly shall pay to such Claimant, an amount of
Escrow Shares, subject to the provisions of Sections 2(f)(ii) and (iii) below,
equal to (subject to the Deductible described in Section 2(e) above and Section
8.4(c) of the Merger Agreement) the aggregate dollar amount of the Established
Claim (or, if at such time there remains in the Escrow Fund less than the full
amount payable by any Owner to Kitara, the full amount remaining in the Escrow
Fund attributable to such Owner).
 
   (ii)           Payment to Kitara of an Established Claim related to the
inaccuracy or breach of any representation or warranty of the Signing Holders or
the non-fulfillment or breach of any covenant or agreement of the Signing
Holders, shall be made from the account maintained for the HG Stockholders from
the account of the particular Signing Holder.  Payment to Kitara of an
Established Claim related to the inaccuracy or breach of any representation or
warranty of Health Guru or the non-fulfillment or breach of any covenant or
agreement of Health Guru shall be made, first, from Escrow Shares pro rata from
the accounts maintained for the HG Stockholders on behalf of Joshua Silberstein
and Christopher Bruno and then, from Escrow Shares pro rata from the accounts
maintained by the HG Stockholders on behalf of each other Owner.  Payment of an
Established Claim to the HG Stockholders shall be made by release of Escrow
Shares to the HG Stockholders pro rata from the accounts maintained on behalf of
the HG Stockholders.  For purposes of each payment, such shares shall be valued
at the “Fair Market Value” (as defined below).  However, in no event shall the
Escrow Agent be required to calculate Fair Market Value, make a determination of
the aggregate number of shares to be delivered or released in satisfaction of
any Established Claim or make a determination as to the proportion of any
Established Claim attributable to Health Guru; rather, such calculation shall be
included in and made part of the Joint Notice.  The Escrow Agent shall transfer
out of the Escrow Fund that number of shares of Kitara Common Stock necessary to
satisfy each Established Claim, as set out in the Joint Notice.  Any dispute
between Kitara and the Representative concerning the calculation of Fair Market
Value, the number of shares necessary to satisfy any Established Claim, the
proportion of any Established Claim attributable Health Guru, or any other
dispute regarding a Joint Notice, shall be resolved between Kitara and the
Representative in accordance with the procedures specified in paragraph 2(d)
above, and shall not involve the Escrow Agent.   Each transfer of shares in
satisfaction of an Established Claim shall be made by the Escrow Agent
delivering to Claimant one or more stock certificates held in each Owner’s
account evidencing not less than such Owner’s pro rata portion of the aggregate
number of shares specified in the Joint Notice, and in the case of claims made
by Kitara, together with stock powers signature medallion guaranteed separate
from the stock certificate executed in blank by such Owner and completed by the
Escrow Agent in accordance with instructions included in the Joint Notice.  Upon
receipt of the stock certificates and stock powers, Kitara shall deliver to the
Escrow Agent new certificates representing the number of shares in the Escrow
Fund owned by each Owner after such payment.  The parties hereto (other than the
Escrow Agent) agree that the foregoing right to make payments of Established
Claims in shares of Kitara Common Stock may be made notwithstanding any other
agreements restricting or limiting the ability of any Owner to sell any shares
of Kitara Common Stock or otherwise.  Kitara and the Representative shall be
required to exercise utmost good faith in all matters relating to the
preparation and delivery of each Joint Notice.  As used in this Section 2, “Fair
Market Value” means the average reported closing price for the shares of Kitara
Common Stock for the ten trading days ending on the last trading day prior to
(x) the day the Established Claim is paid with respect to Indemnification Claims
paid on or before the fifth Business Day after Kitara is required to file its
Annual Report on Form 10-K for the fiscal year ending December 31, 2014 but in
no event later than April 15, 2015 (the “Escrow Release Date”), and (y) the
Escrow Release Date with respect to shares constituting the Pending Claims
Reserve (as hereinafter defined) on the Escrow Release Date.
 
(iii)           Notwithstanding anything herein to the contrary, at such time as
an Indemnification Claim has become an Established Claim, each Owner shall have
the right to substitute for his, her or its Escrow Shares that otherwise would
be paid to Kitara in satisfaction of such claim (the “Claim Shares”) cash in an
amount equal to the Fair Market Value of the Claim Shares (“Substituted
Cash”).  In such event (i) the Joint Notice shall include a statement describing
the substitution of Substituted Cash for the Claim Shares, and (ii)
substantially contemporaneously with the delivery of such Joint Notice, the
Representative shall cause currently available funds to be delivered to the
Escrow Agent in an amount equal to the Substituted Cash.  Upon receipt of such
Joint Notice and Substituted Cash, the Escrow Agent shall (y) in payment of the
Established Claim described in the Joint Notice, deliver the Substituted Cash to
Kitara in lieu of the Claim Shares, and (z) cause the Claim Shares to be
returned to the Representative identified in the Joint Notice on behalf of the
applicable Owner.
 
 
3

--------------------------------------------------------------------------------

 
 
3.             On the first Business Day after the Escrow Release Date, upon
receipt of a Joint Notice, the Escrow Agent shall distribute and deliver to each
Owner share certificates representing the shares of Kitara Common Stock then in
such Owner’s account in the Escrow Fund, unless at such time there are any
Indemnification Claims with respect to which Notices have been received but
which have not been resolved pursuant to Section 2 hereof or in respect of which
the Escrow Agent has not been notified of, and received a copy of, a final
determination (after exhaustion of any appeals) by a court of competent
jurisdiction, as the case may be and for which the aggregate Losses to the HG
Stockholders, or to Kitara, under such Indemnification Claims exceed $250,000 as
described in Section 2.(e) above (in either case, “Pending Claims”). If the
resolution or final determination of any Pending Claims on behalf of Kitara
would result in an amount payable to Kitara in excess of $250,000, the Escrow
Agent shall retain, and the total amount of such distributions to such Owner
shall be reduced by, the “Pending Claims Reserve” (as hereafter
defined).  Kitara and the Representative shall certify to the Escrow Agent the
number of shares of Kitara Common Stock to be retained therefor.  Thereafter, if
any Pending Claim on behalf of Kitara becomes an Established Claim, Kitara and
the Representative shall deliver to the Escrow Agent a Joint Notice directing
the Escrow Agent to pay to Kitara an amount in respect thereof determined in
accordance with Section 2(f) above. If any Pending Claim is resolved against
Kitara, Kitara and the Representative shall deliver to the Escrow Agent a Joint
Notice directing the Escrow Agent to pay to each Owner the amount by which the
remaining portion of his account in the Escrow Fund exceeds the then Pending
Claims Reserve.  Upon resolution of all Pending Claims, Kitara and the
Representative shall deliver to the Escrow Agent a Joint Notice directing the
Escrow Agent to pay to such Owner the remaining portion of his or her account in
the Escrow Fund.  As used in this Section 3, the “Pending Claims Reserve” shall
mean, at the time any such determination is made, that number of shares of
Kitara Common Stock in the Escrow Fund having a Fair Market Value equal to the
sum of the aggregate dollar amounts claimed to be due with respect to all
Pending Claims on behalf of Kitara that is in excess of $250,000 (as shown in
the Notices of such Claims).
 
4.             The Escrow Agent, Kitara and the Representative shall cooperate
in all respects with one another in the calculation of any amounts determined to
be payable to Kitara and the Owners in accordance with this Agreement and in
implementing the procedures necessary to effect such payments.
 
5.             (a)           The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein.  It is understood that the Escrow
Agent is not a trustee or fiduciary and is acting hereunder merely in a
ministerial capacity.
 
(b)           The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith and in the exercise of its own best judgment, and
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons.  The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.
 
(c)           The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to Kitara pursuant to the terms of this Agreement or, if
such notice is disputed by Kitara or the Representative, the settlement with
respect to any such dispute, whether by virtue of joint resolution, arbitration
or determination of a court of competent jurisdiction, is to pay to Kitara the
amount specified in such notice, if any, and the Escrow Agent shall have no duty
to determine the validity, authenticity or enforceability of any specification
or certification made in such notice.
 
(d)           The Escrow Agent shall not be liable for any action taken by it in
good faith, and may consult with counsel of its own choice and shall have full
and complete authorization and indemnification under Section 5(f), below, for
any action taken or suffered by it hereunder in good faith and in accordance
with the opinion of such counsel.
 
(e)           The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by giving the other parties hereto thirty (30)
days’ written notice of such resignation.  Such resignation or removal shall
become effective at such time that the Escrow Agent shall turn over the Escrow
Fund to the successor escrow agent appointed jointly by Kitara and the
Representative.  If no new escrow agent is so appointed within the sixty (60)
day period following the giving of such notice of resignation, the Escrow Agent
may petition any court of competent jurisdiction for the appointment of a
successor escrow agent or for other appropriate relief, and deposit the Escrow
Fund with such successor escrow agent appointed thereby.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           Indemnification of Escrow Agent.
 
(i)           From and at all times after the date of this Agreement, Kitara
shall, to the fullest extent permitted by law and to the extent provided herein,
indemnify and hold harmless the Escrow Agent and each director, officer,
employee, attorney, agent and affiliate of the Escrow Agent (collectively, the
“Escrow Agent Parties”) against any and all actions, claims (whether or not
valid), losses, damages, liabilities, costs and expenses of any kind or nature
whatsoever (including without limitation reasonable fees, costs and expenses of
one outside counsel (but not internal counsel)) (collectively for purposes of
this Section 5(f), “Losses”) actually incurred by any of the Escrow Agent
Parties from and after the date hereof, whether direct, indirect or
consequential, as a result of or arising from or in any way relating to any
claim, demand, suit, action or proceeding (including any inquiry or
investigation) by any person, including, without limitation, Kitara, Health Guru
or the HG Stockholders, asserting a claim for any legal or equitable remedy
against any person under any statute or regulation, including, but not limited
to, any federal or state securities laws, or under any common law or equitable
cause or otherwise, arising from or in connection with the negotiation,
preparation, execution, performance or failure of performance of this Agreement
or any transactions contemplated herein, whether or not any such Escrow Agent
Party is a party to any such action, proceeding, suit or the target of any such
inquiry or investigation; provided, however, that no Escrow Agent Party shall
have the right to be indemnified hereunder for (i) any Losses to the extent they
are finally determined by a court of competent jurisdiction, subject to no
further appeal, to be attributable to the gross negligence or willful misconduct
of such Escrow Agent Party or (ii) any settlements entered into by an Escrow
Agent Party without Kitara’s written consent which shall not be unreasonably
withheld.
 
 (ii)           If any such action or claim shall be brought or asserted against
any Escrow Agent Party, such Escrow Agent Party shall promptly notify the other
parties in writing, and Kitara shall assume the defense thereof, including the
employment of counsel and the payment of all reasonable expenses.  Such Escrow
Agent Party shall, in its sole discretion, have the right to employ separate
counsel (who may be selected by such Escrow Agent Party in its sole discretion)
in any such action and to participate in the defense thereof, and the reasonable
fees and expenses of such counsel shall be paid by such Escrow Agent Party,
except that Kitara shall be required to pay such reasonable fees and expenses if
(i) Kitara agrees to pay such reasonable fees and expenses, (ii) Kitara shall
fail to assume the defense of such action or proceeding or shall fail, in the
reasonable determination of such Escrow Agent Party, to employ counsel
satisfactory to the Escrow Agent Party in any such action or proceeding, (iii)
Kitara, Health Guru or the HG Stockholders are the plaintiff in any such action
or proceeding or (iv) the named or potential parties to any such action or
proceeding (including any potentially impleaded parties) include both the Escrow
Agent Party and any of Kitara, Health Guru and/or the HG Stockholders, and the
Escrow Agent Party shall have been advised by counsel that there may be one or
more legal defenses available to it which are different from or additional to
those available to Kitara, Health Guru or the HG Stockholder.  All such
reasonable fees and expenses payable by Kitara pursuant to the immediately
preceding sentence shall be paid from time to time as incurred, both in advance
of and after the final disposition of such action or claim.  The Losses of the
Escrow Agent Parties shall be payable by Kitara.  The obligations of Kitara
under this Section 5(f) shall survive any termination of this Agreement and the
resignation or removal of the Escrow Agent and shall be independent of any
obligation of the Escrow Agent.
 
 (g)           The Escrow Agent shall be entitled to reasonable compensation
from Kitara for all services rendered by it hereunder as set forth on Schedule
5(g) hereto.  The Escrow Agent shall also be entitled to reimbursement from
Kitara for all reasonable expenses paid or incurred by it in the administration
of its duties hereunder including, but not limited to, all reasonable counsel,
advisors’ and agents’ fees and disbursements and all taxes or other governmental
charges.
 
(h)           From time to time on and after the date hereof, Kitara and the
Representative shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
6.            This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.
 
7.            This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives and shall be governed by and construed in accordance with the
law of New York applicable to contracts made and to be performed therein.  This
Agreement cannot be changed or terminated except by a writing signed by Kitara,
the Representative and the Escrow Agent.
 
8.            All disputes arising under this Agreement between Kitara and the
Representative, including a dispute arising from a party’s failure or refusal to
sign a Joint Notice or to deliver any notice or other document required
hereunder, shall be submitted to arbitration in the same manner as disputes
under the Merger Agreement are to be arbitrated pursuant to Section 10.8
thereof. Kitara and the Representative each hereby consent to the exclusive
jurisdiction of the federal and state courts sitting in New York County, New
York, with respect to any claim or controversy arising out of this Agreement.
Service of process in any action or proceeding brought against Kitara or the
Representative in respect of any such claim or controversy may be made upon it
by registered mail, postage prepaid, return receipt requested, at the address
specified in Section 9.


9.            All notices and other communications under this Agreement shall be
in writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier and confirmed by mail
(registered or certified mail, postage prepaid, return receipt requested), to
the respective parties as follows:
 
A.           If to Kitara, to it at:


525 Washington Blvd., Suite 2620
Jersey City, New Jersey 07310
Attention: Robert Regular
Facsimile: __________
 
with a copy to:
 
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York  10174-1901
Attention:  David Alan Miller, Esq.
Facsimile: 212-818-8881
 
 
6

--------------------------------------------------------------------------------

 
 
B.           If to the Representative, to it at:


Reitler Kailas & Rosenblatt LLC
885 3rd Avenue
New York, NY 10022
Attn:  Michael Hirschberg, Esq.
Facsimile: 212-371-5500


 
C.           If to the Escrow Agent, to it at:
 
Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attention: Mark Zimkind
Telecopier No.: 212-509-5150
 
or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.
 
10.           (a)           All notices delivered to the Escrow Agent shall
refer to the provision of this Agreement under which such notice is being
delivered and, if applicable, shall clearly specify the aggregate dollar amount
due and payable to Kitara.
 
(b)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement.
 
(c)           When reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise specified.
 


 
[Signatures are on following page]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.
 

  KITARA MEDIA CORP.          
 
       
By:
/s/ Robert Regular     Name: 
Robert Regular
    Title: Chief Executive Officer                    
REPRESENTATIVE:
            REITLER KAILAS & ROSENBLATT LLC             By:
/s/ Michael Hirschberg
    Name:
Michael Hirschberg
    Title:
Partner
                    ESCROW AGENT:             CONTINENTAL STOCK TRANSFER &    
TRUST COMPANY
            By:
/s/ John W. Comer, Jr.
    Name:
John W. Comer, Jr.
   
Title:
Vice President
         

 
 
8  

--------------------------------------------------------------------------------